NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE LEONEL CASTILLO CUANDO,                    No.    15-71599

                Petitioner,                     Agency No. A087-886-501

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 16, 2021**

Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Jose Leonel Castillo Cuando, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014). We deny in part and dismiss in part the petition for review.

      Castillo Cuando does not raise, and has therefore waived, any challenge to

the BIA’s determination that he failed to establish that the proposed particular

social groups defined as 1) “persons that have been threatened by criminal

organizations and whose family member has been killed by the criminal

organizations,” and 2) “persons who were extorted by extortionists in Mexico” are

legally cognizable. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th

Cir. 2013) (issues not specifically raised and argued in a party’s opening brief are

waived).

      Substantial evidence supports the agency’s determination that Castillo

Cuando failed to show that the harm he suffered or fears in Mexico was or would

be on account of a protected ground, including family membership. See Ayala v.

Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership in a particular

social group is established, an applicant must still show that “persecution was or

will be on account of his membership in such group”); Zetino v. Holder, 622 F.3d

1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). We lack jurisdiction to consider Castillo Cuando’s


                                          2                                    15-71599
contentions regarding his membership in the proposed particular social group

defined as “a family whose father had been killed and which has been targeted by

an extortionist group” because he failed to raise this group to the BIA. See Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to

review claims not presented to the agency). Thus, Castillo Cuando’s asylum and

withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Castillo Cuando failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Garcia-Milian, 755 F.3d at 1033-35 (concluding that petitioner did not establish

the necessary state action for CAT relief). Castillo Cuando’s contention that the

agency erred in denying CAT relief is unsupported by the record.

      As stated in the court’s August 11, 2015 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                      15-71599